Title: To Thomas Jefferson from John Garland Jefferson, 6 June 1792
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Goochland June 6. 1792.

Agreeable to your counsel I attended the District Court at Charlottesville. I flattered myself I shoud have seen you but was disappointed in the pleasing expectation: however, I hope the time is not far distant, as I have been told that you will be at Monticello this summer. In the mean time I shall be devoted to the study you have prescribed; and shall think my time not ill employed, if I can meet with your approbation, and by the most assiduous attention, in time attain the great ends you have so strikeingly exhibitted to my view. The animating prospect gives new life and soul to my plans: and you may rest satisfyed, that nothing which depends on me shall be wanting to effect the desireable objects which in your last letter you painted in such brilliant colours. I await with ardour the period when I am to act on that stage where I must expect to reap the laurels of perseverance, and industry, or to gather the scanty and inglorious fruit of indolence. What ever shall be my success time must determine: but of this I am sure; that if success depends on myself, or if the most unwearied efforts can procure the esteem, and favor of my country, and benefactor, that success will attend my unremitted struggles. However dangerous or doubtful the event of an enterprise may seem, yet it is natural to wish with a degree of impatience for the result. From this inherent principle, I with anxiety wish, and expect the issue of my future toils. And it affords a secret pleasure, that I have such a friend to stimulate, and aid me in my pursuit. A friend without whom I might now perhaps have been drudging in a store, and the views of a tender father who is now no more, wou’d have been defeated, and one more misfortune perhaps added to the accumulated distresses which he so little expected: but this is a subject which touches me too sensibly.
I expect you desire to know something of my progress. I am now reading Burrow, the last common law reporter. I have read all Gilberts works, and Sayers law of costs, and a part of Cuningham’s law of bills. My progress in history hass been less considerable: occasioned by the continuance of the aigue and fever all the fall and winter, and almost all the spring.
I am better pleased with the other reporters generally, than Burrow. I think Lord Mansfield must have had an undue influence on the minds of the other judges. He must have been the greatest man that ever was, or he had too much influence; for what he laid down, the  rest concured in without hesitation, or argument. I am dear Sir, with the most sincere esteem Your grateful & very hbl servt.

Jno G Jefferson

